                                                                       Service of Process
                                                                       Transmittal
                                                                       07/09/2021
                                                                       CT Log Number 539871711
TO:     Erik Podbutzky
        Transworld Systems Inc.
        500 Virginia Dr Ste 514
        Fort Washington, PA 19034-2707

RE:     Process Served in North Carolina

FOR:    Alltran Financial, LP (Domestic State: TX)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  TARA BROWN, on Behalf of Herself and Others Similarly Situated, Pltf. vs. ALLTRAN
                                  FINANCIAL, LP, Dft.
DOCUMENT(S) SERVED:               --
COURT/AGENCY:                     None Specified
                                  Case # 21CVS6360
ON WHOM PROCESS WAS SERVED:       CT Corporation System, Raleigh, NC
DATE AND HOUR OF SERVICE:         By Certified Mail on 07/09/2021 postmarked on 07/07/2021
JURISDICTION SERVED :             North Carolina
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 07/09/2021, Expected Purge Date:
                                  07/14/2021

                                  Image SOP

                                  Email Notification, Erik Podbutzky lawsuits@tsico.com

                                  Email Notification, Mosley Allen mosley.allen@alltran.com

                                  Email Notification, Richard Drezek legal.review@tsico.com

                                  Email Notification, James Schultz jschultz@sessions-law.biz

                                  Email Notification, Lori Schmitt lschmitt@sessions.legal
                                  Email Notification, Diana Orellana dorellana@sessions.legal

                                  Email Notification, Donielle Lambert dlambert@sessions.legal

                                  Email Notification, Marie Carter marie.carter@ursi.com

REGISTERED AGENT ADDRESS:         CT Corporation System
                                  160 Mine Lake CT
                                  Suite 200
                                  Raleigh, NC 27615




                                                                       Page 1 of 2 / KD




         Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 1 of 21
                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    07/09/2021
                                                                                                    CT Log Number 539871711
TO:         Erik Podbutzky
            Transworld Systems Inc.
            500 Virginia Dr Ste 514
            Fort Washington, PA 19034-2707

RE:         Process Served in North Carolina

FOR:        Alltran Financial, LP (Domestic State: TX)




                                                  866-401-8252
                                                  EastTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / KD




             Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 2 of 21
1II
7020 0640 0000 6570 5709
                                                                                     02 1P
                                                                                             "mlomlwo,PITNEY BOWES



                                                                                     0000928881
                                                                                                $   007.85°
                                                                                                    JUL 07 2021
                                                                                     MAILED FROM ZIP CODE 27603




                           m• b

                           COLEMAN BRYSON PHILLIPS GROSSMAN PLLC

                           P.O. Box 12638
                           Raleigh, North Carolina 27605
                                                                    g   •




                                             Alltran Financial, LP
                                         c/o CT Corporation System
                                        160 Mine Lake Court, Ste. 200
                                             Raleigh, NC 27615




                                                                                 ,



                   Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 3 of 21
STATE OF NORTH CAROLINA
                                           ,
                                                                                                                    :
                                                                                                                               y5 3 :)()
                    GUILFORD               .                                                                        In The General Court Of Justice
                                                    County
                                                                                                             El District     x Superior Court Division
Name Of Plaintiff
TARA BROWN
Address
                                                                                                              CIVIL SUMMONS
                                                                                              ALIAS AND PLURIES SUMMONS(ASSESS FEE)
City, State, Zip


                                     VERSUS                                                                    •                         G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                                 Date Original Summons Issued
ALLTRAN FINANCIAL,LP
                                                                                     Date(s) Subsequent Summons(es)Issued




 To Each Of The Defendant(s) Named Below:
Name And Address OfDefendant 1                                                       Name And Address OfDefendant 2
ALLTRAN FINANCIAL, LP
c/o CT Corporation System, Registered Agent
160 Mine Lake Road, Suite 200
Raleigh                                     NC                             27615

                    IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                    You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                    possible, and, itneeded,speak with someone who reads English and can translate these papers!
                    iIMPORTANTE! iSe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
                    iNO TIRE estos papeles!
                    Tiene que contestar a mas tardar en 30 dias. iPuede querer consultar con un abogado lo antes posible
                    acerca de su caso y, de ser necesario, hablar con alguien que lea ingles y que pueda traddcir estos
                    documentos!
 A•Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:
  1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after you have been
     served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and
  2. File the original of the written answer with the Clerk of Superior Court of the county named above.
  If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
 Name And Address OfPlaintiff's Attorney (if none, Address Of Plaintiff)              Date Issued7.....
                                                                                                    c7?            g/ 'nay ie...
                                                                                                                              5*- 0r,„,..----
                                                                                                                                   ,                             •

 SCOTT C. HARRIS
                                                                                                                                                   M       Pm
 MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN,PLLC sig
                                                '
 900 W. MORGAN STREET
 RALEIGH                         NC    27603       eputy CSC                                                        Assistant CSC   fl Clerk Of Superior Court




                                                                                      Date Of Endorsement                  Time
  El ENDORSEMENT(ASSESS FEE)                                                                                                                  DAM DPM
     This Summons was originally issued on the date indicated                         Signature
     above and returned not served. At the request of the plaintiff,
     the time within which this Summons must be served is
     extended sixty (60) days.                                                              El Deputy CSC     fl Assistant CSC      El Clerk Of Superior Court


  NOTE TO PARTIES: Many counties have MANDATORYARBITRATION programs in which most cases where the amount in controversy is $25,000 or.
                   less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                  so, what procedure is to be followed.

                                                                                   (Over)
    AOC-CV-100, Rev. 4/18
    © 2018 Administrative Office of the Courts


                            Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 4 of 21
                                                                       RETURN OF SERVICE
 I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                            DEFENDANT 1
Date,Served                             'lime Served                                    Name Of Defendant
                                                                       AM DPM            .
      By delivering to the defendant named above a copy of the summons and complaint.
       By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.
       As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.
        Name And Address OfPerson With Whom Copies Left (if corporation, give title of person copies left with)




 fl    Other manner of service (specify)




       Defendant WAS NOT served for the following reason:




                                                                              DEFENDANT 2
 Date Served                              Time Served                                     Name Of Defendant
                                                                        AM DPM
        By delivering to the defendant named above a copy of the summons and complaint.
  fl    By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
        person of suitable age and discretion then residing therein.
        As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
        below.
         Name And Address OfPerson With Whom Copies Left(if corporation, give title ofperson copies left with)




        Other'manner of service (specify)




        Defendant WAS NOT served for the following reason:




                                                                                             Signature Of Deputy Sheriff Making Return
                                                                                                                                         "
  Service Fee Paid
  $
  Date Received                                                                              Name Of Sheriff(type or print)


  Date Of Return                                                                             County Of Sheriff



      AOC-CV-100, Side Two, Rev. 4/18
      C)2018 Administrative Office of the Courts

                     Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 5 of 21
                                                                                                            Filetiel:oR 1                          ,. 3 6
STATE OF NORTH CAROLINA                                                                                                     (v3
                                                                                                                   In The General Court Of Justice
                 GUILFORD

Name And Address OfPlaintiff 1
                                                 County          F 1 L. F .D.                                     District  x Superior Court Division

TARA BROWN

                                                              Nil JUL - I P 3: 145                           GENERAL
                                                                    ,-     —-                       CIVIL ACTION COVER SHEET
Name And Address Of Plaintiff 2                              UU I L t 1 111J     k.A• o.k).
                                                                                                  @INITIAL FILING               SUBSEQUENT FILING
                                                              BY                 _
                                                                                             Rule 5(b) of the General Rules of Practice for the Superior and District Courts
                                    VERSUS                                         Name And Address OfAttorney Or Party If Not Represented
                                                                                  (complete for initial appearance or change of address)
Name And Address OfDefendant 1                                                      SCOTT C. HARRIS
ALLTRAN FINANCIAL,LP
                                                                                    MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN,PLLC
Registered Agent CT Corporation System
                                                                                    900 W. MORGAN ST.
160 Mine Lake Road, Suite 200
                                                                                    RALEIGH                       NC      27603
Raleigh                                               NC            27615           Telephone No.                               Cellular Telephone No.
Summons Submitted                                                                                9196005003                                   9196005003
                                  X Yes     E No                                    NC Attorney Bar No.     Attorney Email Address
Name And Address Of Defendant 2
                                                                                           35328            SHARRIS@MILBERG.COM

                                                                                             X Initial Appearance in Case fl Change of Address
                                                                                    Name Of Firm                                                 Fax No.
                                                                                    Milberg Coleman Bryson Phillips Grossman 12                        9196005035
Summons Submitted                                                                   Counsel For
                                                                                     X All Plaintiffs      fl AIl Defendants         fi Only: (list party(ies) represented)
                                    Yes     fi No


                                  X Jury Demanded In Pleading             fi Complex Litigation           fi Stipulate to Arbitration

                       .                                             TYPE OF PLEADING                                  '                                                       1
    (check all that apply)
 fi Amend(AMND)                                                                      fi Failure To State A Claim (FASC)
 fi Amended Answer/Reply (AMND-Response)                                             fi Implementation Of Wage Withholding In Non-IV-D Cases(OTHR)
 fi Amended Complaint(AMND)                                                          fi Improper Venue/Division (IMVN)
 fi Assess-Costs(COST)                                                               fi Including Attorney's Fees(ATTY)
 fi Answer/Reply (ANSW-Response)(see Note)                                           fi Intervene (INTR)
 fi Change Venue(CHVN)                                                               fi lnterplead (OTHR)
  X Complaint(COMP)                                                                  fi Lack Of Jurisdiction (Person)(LJPN)
 fi Confession Of Judgment(CNFJ)                                                     fi Lack Of Jurisdiction (Subject Matter)(LJSM)
 fi Consent Order(CONS)                                                              fi Modification Of Child Support In IV-D Actions(MSUP)
 fi Consolidate(CNSL)                                                                fi Notice Of Dismissal With Or Without Prejudice (VOLD)
 fi Contempt(CNTP)                                                                   fi Petition To Sue As Indigent(OTHR)
 fi Continue(CNTN)                                                                   fi Rule 12 Motion In Lieu Of Answer(MDLA)
 fl Compel(CMPL)                                                                     fi Sanctions(SANC)
 fi Counterclaim (CTCL)Assess Court Costs                                            fi Set Aside(OTHR)
 fi Crossclaim (list on back)(CRSS)Assess Court Costs                                fi Show Cause (SHOVV)
 fi Dismiss(DISM)Assess Court Costs                                                  fi Transfer(TRFR)
 fi Exempt/Waive Mediation(EXMD)                                                     fi Third Party Complaint (list Third Party Defendants on back)(1PCL)
 fi Extend Statute Of Limitations, Rule 9(ESOL)                                      fi Vacate/Modify Judgment(VCMD)
 fi Extend Time For Complaint(EXCO)                                                  fi Withdraw As Counsel(WDCN)
 fi Failure To Join Necessary Party(FJNP)                                            fi Other (specify and list each separately)



  NOTE:All filings in civil actions shall include as the first page ofthe filing a cover sheet summarizing the critical elements of the filing in a format prescribed by
          the Administrative Office ofthe Courts, and the Clerk of Superior Court shall require a party to refile a filing which does not include the required cover
          sheet. For subsequent filings in civil actions, the filing party must include either a General Civil(AOC-CV-751), Motion (AOC-CV-752), or Court Action
         (AOC-CV-753) cover sheet.
                                                                                 (Over)
   AOC-CV-751, Rev. 3/19,@ 2019 Administrative Office of the Courts

                             Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 6 of 21
                                                              CLAIMS FOR RELIEF           '

El Administrative Appeal(ADMA)                      0Limited Driving Privilege - Out-Of-State  El Product Liability(PROD)
El Appointment Of Receiver(APRC)                       Convictions(PLOP)                       El Real Property(RLPR)
El Attachment/Garnishment(ATTC)                     El Medical Malpractice(MDML)              0   Specific Performance (SPPR)
0Claim And Delivery(CLMD)                           E1 Minor Settlement(MSTL)                 0Other (specify and list each separately)
0Collection On Account(ACCT)                        0Money Owed (MNYO)                             1. Violation of 15 U.S.C. § 1692, et seq.
El Condemnation(CNDM)                                                                             2. Violation of N.C.G.S. § 75-50, et seq.
                                                    El Negligence - Motor Vehicle (MVNG)
                                                                                                   3. Violation of N.C.G.S. § 75-1.1
El Contract(CNTR)                                   0Negligence - Other(NEGO)
0Discovery Scheduling Order(DSCH)                   0Motor Vehicle Lien G.S. Chapter 44A(MVLN)
El Injunction (INJU)                                   Possession Of Personal Prope y(POPP)
Date                                                                       Signature

                      Ra2/1
FEES IN G.S. A-308 APPLY
Assert Right Of Access(ARAS)
Substitution Of Trustee (Judicial Foreclosure)(RSOT)
Supplemental Procedures(SUPR)
PRO HAC VICE FEES APPLY
Motion For Out-Of-State Attorney To Appear In NC Courts In A Civil Or Criminal Matter(Out-Of-State Attorney/Pro Hac Vice Fee)

 No. II] Additional Plaintiff(s)




                                                                                                                                 Summons
 No.      El Additional Defendant(s)                  El Third Party Defendant(s)                                                Submitted

                                                                                                                                El Yes
                                                                                                                                   Yes


                                                                                                                                El Yes


                                                                                                                                111 Yes


                                                                                                                                   Yes

 Plaintiff(s) Against Whom Counterclaim Asserted




 Defendant(s) Against Whom Crossclaim Asserted




       AOC-CV-751, Side Two, Rev. 3/19
       © 2019 Administrative Office of the Courts

                    Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 7 of 21
STATE OF NORTH CAROLINA            F I LEET
                                         P i GENERAL COURT OF JUSTICE
                                            SUPERIOR COURT IINYISION
COUNTY OF GUILFORD
                                zozi        CASE NO.(A)
                                           JUL - I P 3: 4
                                                                          of,5 4.366
TARA BROWN,on Behalf of Herseltpd
                             u
Others Similarly Situated,             1               •   C.; •

                                                              •01;''
                                                               A5'5
           Plaintiff,
                                            )
           v.                               )                      COMPLAINT
                                            )
ALLTRAN FINANCIAL,LP,                       )                      (Class Action)
                                            )
           Defendant.                       )
                                            )
                                            )



      Plaintiff Tara Brown ("Plaintiff'), on behalf of herself and all others

similarly situated, through counsel, files this Class Action Complaint against

Alltran Financial, LP ("Defendant") and states as follows:

                         NATURE OF THE ACTION•

     1. Action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA") and North Carolina Debt

Collection Act, N.C.G.S. § 75-50, et seq.("NCDCA").

     2.      Defendant    unreasonably              disclosed,         communicated   and/or

publicized information regarding Plaintiffs debt and all others similarly

situated to another person.

     3.      This class action is filed pursuant to Rule 23 of the Rules of Civil

Procedure on behalf of all consumers Defendant unlawfully communicated



                                                1

          Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 8 of 21
information regarding consumer debt to a third party, in violation of North

Carolina and Federal law as further set forth herein.

                     JURISDICTION AND VENUE

      4.    The foregoing allegations are incorporated by reference as if fully

set forth herein.

      5.    This Court has jurisdiction over the parties and this action

pursuant to N.C.G.S. § 42-44, N.C.G.S. § 25-1-305, N.C.G.S. §§ 75-16 and

56, N.C.G.S. § 1-75.4 and N.C.G.S. § 1-253.

      6.    Venue is proper under N.C.G.S. § 1-80 in that Plaintiff resides in

Guilford County and Defendant has regularly engaged in business in

Guilford County, North Carolina.

                                 PARTIES

      7.    Plaintiff Brown is a citizen and resident of Greensboro, North

Carolina in Guilford County, a "consumer" as defined in 15 U.S.C. 1692a(3)

and N.C.G.S. § 75-50(1), and allegedly owes a "debt" as defined in 15

U.S.C. 1692a(5) and N.C.G.S. § 75-50(2) to Defendant.

      8.     Defendant Alltran Financial, LP is a Texas corporation existing

under the laws of the State of Texas, with a principal office and place of

business at 5800 North Course Drive, Houston, Texas. 77072. Defendant

transacts business in this state and throughout the country and can be served

through its registered agent, CT Corporation System, at 160 Mine Lake Court,


                                       2

       Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 9 of 21
Suite 200, Raleigh, North Carolina 27615.

                           FACTUAL ALLEGATIONS

      9.      Defendant is a "debt collector" as defined in 15 U.S.C. § 1692a(6)

and N.C.G.S. § 75-50(3).

      10.     Defendant is regularly engaged in the business of collecting debt

allegedly owed by consumers to others for profit in the State of North Carolina.

Its employees, affiliates, directors, agents, vendors, and attorneys act under

the direction and supervision of Defendant within the scope of their actual or

apparent authority. Therefore, Defendant is responsible and/or vicariously

liable for the actions of its employees, affiliates, directors, agents, vendors and

attorneys under, inter alia, the theory of Respondeat Superior. All references

to Defendant mean Defendant, its owners, officers, agents, and/or employees.

      11.     The principal purpose of Defendant's business is debt collection.

      12.     Defendant uses instrumentalities of intrastate• and interstate

commerce, including telephone and mail in furtherance of its debt collection

business.

      13.     Defendant alleges Plaintiff owes a debt ("Debt").

      14.     The Debt is an alleged obligation of Plaintiff to pay money arising

out of a transaction in which the money, property, insurance, or services which

are the subject of the transaction are primarily for personal, family, or

household purposes.


                                         3

            Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 10 of 21
      15.    The Debt does not arise from any business enterprise of Plaintiff.

      16.    The Debt is a "debt" as that term is defined in 15 U.S.C. § 1692a(5)

and N.C.G.S. § 75-50(2).

      17.    At an exact time known only to Defendant, the Debt was assigned

or otherwise transferred to Defendant for collection.

      18.    Upon information and belief, at time the Debt was assigned or

otherwise transferred to Defendant for collection, the Debt was in default.

      19.    In effort to collect the Debt, Defendant contacted Plaintiff by

written correspondence.

      20.    Rather than preparing and mailing such written correspondence

to Plaintiff on its own, Defendant used a third-party vendor to perform such

activities on its behalf.

      21.    As part of utilization, Defendant conveyed information regarding

the Debt to the third-party vendor.

      22.    Defendant's conveyance of information regarding the Debt to a

third-party vendor is a communication as that term is defined in 15 U.S.C.

1692a(2).

      23.    Defendant's conveyance of information regarding the Debt to a

• third-party vendor is an unreasonable publication as described in N.C.G.S. §

75-53.

       24.    The third-party vendor then populated some or all this information


                                         4
         Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 11 of 21
into a prewritten template, printed, and mailed the letter to Plaintiff at

Defendant's direction.

      25.      Plaintiff Brown received and read one letter dated May 14, 2021

on a Debt.

      26.      The letter received by Plaintiff is referred to hereafter as "Letter."

      27.      The Letter was the initial written communication Plaintiff

received from Defendant concerning the Debt.

                        CLASS ACTION ALLEGATIONS

      -28.     The forgoing allegations are hereby reincorporated by reference as

if fully restated herein.

      29.      Pursuant to Rule of Civil Procedure 23, Plaintiff brings this action

individually and on behalf of the following classes which are tentatively

defined as:

               NC Class: All consumers throughout the State of
               North Carolina where Defendant sent information
               concerning consumers' Debt to a third party without
               written permission of the consumer, which disclosure
               was made on or after a date four (4) years prior and to
               the filing of this Complaint.

               FDCPA Subclass: All consumers in North Carolina
               where Defendant sent information concerning
               consumers'Debt to a third party without prior consent
               of the consumer, which disclosure was made on or
               after one (1) year prior to the filing of this Complaint.

      30.      Excluded from the classes are: (a) any Judge or Magistrate




             Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 12 of 21
presiding over this action and members of their families; (b) Defendant and

any entity in which Defendant has a controlling interest and its legal

representatives, assigns and successors; and (c) all persons and entities who

properly execute and file a timely request for exclusion from the Class.

      31.   Numerosity: Plaintiff is unable to provide a specific number of

members in each of the classes because that information is solely in the

possession of Defendant. However, the exact number of class members,

including the names and addresses of all class members, will be easily

ascertained through a review of Defendant's business records. Upon

information and belief, each class contains at least hundreds of consumers and

likely exceeds several thousand consumers and is therefore so numerous that

joinder of all members would be impracticable.

      32.   Commonality: Common questions oflaw and fact predominate over

any individual issues that may be presented, because Defendant's conveyance

ofinformation to a third party in a single action or series of actions constituted

thousands of unlawful disclosures at substantially the same time. Common

questions include, but are not limited to:

             a.    Whether     Defendant's     transmission     of   information

                   concerning Plaintiff and all others similarly situated

                   constitutes a violation of the FDCPA;




                                        6

      Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 13 of 21
            b.   Whether Defendant communicated with any person other

                 than the consumer, her attorney, consumer reporting

                 agency, the creditor, or the attorney of the creditor, in

                 connection with the collection of any debt in violation of the

                 FDCPA;

            c.    Whether Defendant unreasonably publicized information

                  regarding a consumer's debt in violation of the NCDCA; and

            d.    Whether Defendant communicated with any person other

                  than the debtor or their attorney in violation of the NCDCA.

     33.    Typicality: The claims of Plaintiff are typical of the claims of the

proposed class and all are based on the same facts and legal theories, as all

such claims arise out of Defendant's conduct.

     34.    Adequate Representation: Plaintiff is an adequate representative

of the class in that she does not have antagonistic or conflicting claims with

other members of the class. Plaintiff has retained counsel experienced in the

prosecution of complex class actions, specifically including experience with

consumer class actions.

      35.   Neither Plaintiff nor counsel has any interests that might cause

them not to vigorously pursue this action. Plaintiff is aware of his

responsibilities to the putative class and has accepted such responsibilities.

      36.   Predominance and Superiority: The classes are appropriate for


                                       7

        Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 14 of 21
certification because questions of law and fact common to the members of the

classes predominate over questions affecting only individual members, and a

class action is superior to other available methods for the fair and efficient

adjudication of this controversy, since individual joinder of all members of the

classes is impracticable. Should individual class members be required to bring

separate actions, this Court or courts in other jurisdictions would be confronted

with a multiplicity of lawsuits burdening the court system while also creating

the risk of inconsistent rulings and contradictory judgments. In contrast to

proceeding on a case-by-case basis, in which inconsistent results will magnify

the delay and expense to all parties and the court system, this class action

presents far fewer management difficulties while providing unitary

adjudication, economies of scale and comprehensive supervision by a single

court.

                    FIRST CAUSE OF ACTION
    Violations of Fair Debt Collection Practices Act, 15 U.S.C.§
                            1692, et seq.
                 (On behalf of the FDCPA Sub-Class)

         37.   The forgoing allegations are hereby incorporated by reference as if

fully set forth herein.

         38.   Defendant acts as a "debt collector," as defined by the FDCPA, 15

U.S.C. § 1692a(6).

         39.   Defendant acted as a "debt collector" in contacting Plaintiff.



                                          8
         Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 15 of 21
     40.      Plaintiff and all members of the Sub-Class are "consumers," as

defined by the FDCPA, 15 U.S.C. § 1692a(3) since they are natural persons

allegedly obligated to pay a consumer debt.

     41.      At all material times, Plaintiffs Debt and the Debt of the Sub-

Class members were "debt," as defined by the FDCPA, 15 U.S.C. § 1692a(5).

      42.     Defendant has collected or attempted to collect debt in violation of

15 U.S.C. § 1692c(b), in that it disclosed information to a third party without

prior consent of the consumer.

      43.     FDCPA section 1692c(b) states in pertinent part that "without the

prior consent ofthe consumer given directly to the debt collector, or the express

permission of a court of competent jurisdiction, or as reasonably necessary to

effectuate a post judgment judicial remedy, a debt collector may not

communicate, in connection with the collection of any debt, with any person

other than the consumer, his attorney, a consumer reporting agency if

otherwise permitted by law, the creditor, the attorney of the creditor, or the

attorney of the debt collector."

      44.     The third party does not fall within any exceptions provided for in

15 U.S.C. § 1692c(b).

      45.     Plaintiff did not consent to Defendant's communication to the third

party concerning the Debt.

      46.     Plaintiff did not consent to Defendant's communication to the third


                                         9

            Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 16 of 21
party concerning Plaintiffs personal and/or confidential information.

      47.       Plaintiff did not consent to Defendant's communication with

anyone concerning the Debt or Plaintiffs personal and/or confidential

information.

      48.       Upon information and belief, Defendant has used a third party for

these purposes thousands of times.

      49.       Defendant uses a third party for the sole purpose of maximizing

profit.

      50.       Defendant uses a third party without regard to the propriety and

privacy of the information it discloses to such third party.

      51.       Defendant uses a third party with reckless disregard for the harm

to Plaintiff and the Sub-Class that could result from Defendant's unauthorized

disclosure of private and sensitive information to the third party.

      52.       15 U.S.C. § 1692f provides a debt collector may not use unfair or

unconscionable means to collect or attempt to collect a debt.

      53.       The unauthorized disclosure of a consumer's private and sensitive

information is both unfair and unconscionable.

          54.   Defendant disclosed Plaintiffs private and sensitive information

to a third party in violation of 15 U.S.C. § 1692f.

          55.   As a result of Defendant's unlawful conduct, Plaintiff and the Sub-

Class Members are entitled to actual and statutory damages, reasonable


                                          10
           Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 17 of 21
attorney's fees and costs.

                 SECOND CAUSE OF ACTION
Violations of North Carolina Debt Collection Act, N.C.G.S. § 75-50, et
                               seq.
                    (On behalf of the NC Class)

      56.     The foregoing allegations are hereby incorporated by reference as

if fully set forth herein.

      57.     Defendant is a "debt collector" as defined by the NCDCA, N.C.G.S.

§ 75-50.

      58.     Plaintiff and the North Carolina Class are "consumers" as that

term is defined by N.C.G.S. § 75-50.

      59.     N.C.G.S. § 75-53 prohibits debt collectors from unreasonably

publicizing information regarding a consumer's debt including, but not limited

to, any communication with any person other than the debtor or his attorney.

      60.     Defendant      violated   N.C.G.S. §   75-53 by   communicating

information concerning consumer debts to a third party without the written

permission of the debtors.

      61.     Plaintiff, and others similarly situated, are entitled to 'recover

statutory damages under the NCDCA for each instance in which an improper

communication occurred.

      62.     As a result of Defendant's unlawful conduct, Plaintiff and the

Class Members are entitled to actual and statutory damages, reasonable



                                          11

            Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 18 of 21
attorney's fees and costs.

                      THIRD CAUSE OF ACTION
     Violation of the North Carolina Unfair and Deceptive Trade
                    Practices Act: N.C.G.S.§ 75-1.1
                     (on behalf of the NC Class)

      63.    The foregoing allegations are hereby incorporated by reference as

if fully set forth herein.

      64.    Pursuant to N.C.G.S. § 75-56(a), "the specific and general

provisions of[the NCDCA] shall exclusively constitute the unfair or deceptive

acts or practices proscribed by G.S. 75-1.1 in the area of commerce regulated

by this Article."

      65.    Defendant's operation with consumers and consumer debt

constitutes commerce.

      66.    N.C.G.S. § 75-1.1 (the "UDTPA") prohibits "unfair methods of

competition in or affecting commerce, and unfair or deceptive acts or practices

in or affecting commerce."

       67.   The specific acts by Defendant are in or affecting commerce.

       68.   The specific acts by Defendant are unfair and deceptive, as defined

by the UDTPA.

       69.    Plaintiff has been subjected to pecuniary and non-pecuniary

injuries resulting from Defendant's unfair and deceptive conduct.

       70.    Plaintiff and others similarly situated are entitled to recover treble



                                         12

       Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 19 of 21
damages, attorney's fees and costs if allowed by the discretion of the Court

pursuant to Chapter 75 of the North Carolina General Statutes.

                          PRAYER FOR RELIEF

     WHEREFORE, Plaintiff and all others similarly situated pray the

Court for judgment as set forth below:

      1.    Certifying this action as a class action as provided by Rule 23 of

            the Rules of Civil Procedure, appointing Plaintiff as class

            representative, and appointing the undersigned as Class Counsel;

      2.     Finding Defendant violated the FDCPA;

      3.     Finding Defendant violated the NCDCA;

      4.     Adjudging Defendant liable under the causes of actions asserted

             above, and awarding Plaintiff and the members of the NC Class

             and FDCPA Sub-Class (collectively, "Class Members")'actual and

             statutory damages pursuant to 15 U.S.C. 1692k and N.C.G.S § 75-

             56;

      5.     Awarding Plaintiff and Class Members their reasonable attorney's

             fees and costs pursuant to the FDCPA and NCDCA;

      6.     That the compensatory damages of Plaintiff and the Class

             Members be trebled by the Court pursuant to Chapter 75 of the

             North Carolina General Statutes;

      7.     For punitive damages to the extent allowed by law;


                                       13

           Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 20 of 21
8.    The costs of this action be taxed against Defendant;

9.    For a trial by jury on all issues so triable;

10.   Awarding pre- and post-judgment interest as allowed by law; and

11.   For such other and further relief as the Court deems just and

      proper.

Respectfully submitted, this p?il iday of June, 2021.


                                        MILBERG COLEMAN BRYSON
                                        PHILLIPS CROSSMAN PLLC



                                        Scot C. Harris
                                        N.e. Bar No.: 35328
                                        Patrick Wallace
                                        N.C. Bar No.: 48138
                                        900 W. Morgan Street
                                        Raleigh, North Carolina 27603
                                        Telephone:(919)600-5000
                                        Facsimile:(919)600-5035
                                        sharris@milberg.com
                                        pwallace@milberg.cona


                                        Attorneys for Tara Brown and the
                                        putative classes




                                   14
 Case 1:21-cv-00595 Document 1-1 Filed 07/21/21 Page 21 of 21
